Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Drawings have been reviewed and accepted.
Specification
The specification filed on 09/16/2019 has been entered. Specification has been reviewed and accepted.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-9, and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 7, 8, 12, and 20 of copending Application No. 16655692 (reference application).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 2, 3, 4, 5, 7, 8, 9  and 16 of the instant application are compared to claims 1, 2, 3, 4, 5, 7, 8, 12, and 20 of U.S. application 16655692 in the following table : 



A system for controlling an air conditioner of a painting process line including an air conditioning equipment, a spray booth, and an exhaust equipment that are divided into a plurality of zones, comprising: 

an outdoor air measuring device configured to measure temperature and humidity of outdoor air flowing into the air conditioner; 

an indoor air measuring device configured to measure temperature and humidity inside each of the zones of the spray booth; the air conditioner installed in each of the zones of the air conditioning equipment and configured to supply heated air based on temperature and humidity stabilization conditions required for a painting process of each of the zones of the spray booth; an air conditioning controller configured to transmit operation information of the air conditioner including temperatures and humidities measured by the outdoor air measuring device and the indoor air measuring device ….of the air conditioner and to operate the air conditioner when an operation command for the air conditioner is received; 

and a server configured to extract a stabilization time of the operation information of the air conditioner equal to current operation information of the air conditioner in a database in which the stabilization time required for temperature and humidity of each of the zones of the spray booth to reach the temperature and humidity stabilization condition values is stored 

and configured to apply the operation command at an operation schedule time of the air conditioner derived by calculating the stabilization time backward from a time when a vehicle arrives at each of the zones of the spray booth due to operation of a production line of the vehicle.


…temperature and humidity stabilization condition values for each of the zones of the spray booth, and an operation state




Instant application: 16572125
2.  The system of claim 1, wherein the air conditioning controller is configured to check whether temperature and humidity inside each of the zones of the spray booth reaches the temperature and humidity stabilization conditions and to measure a time taken to reach the temperature and humidity stabilization conditions from an initial operation time of the air 19Attorney Docket No. 048299-998001US (Patent) conditioner to transmit the measured time to the server.

3. The system of claim 2, wherein stabilization temperature of the stabilization conditions has a predetermined allowable temperature based on the stabilization temperature and stabilization humidity of the stabilization conditions has a predetermined allowable humidity based on the stabilization humidity.

4. The system of claim 1, wherein the server includes: a communicator connected to the air conditioning controller and configured to collect the operation information of the air conditioner; a data manager configured to store the stabilization time in the database based on the operation information of the air conditioner collected from the air conditioning controller; an operation time predictor configured to derive the stabilization time for each of the zones of the spray booth based on the temperature and the humidity of the outdoor air referring to the database and to calculate an operation prediction time of the air conditioner by calculating the stabilization time backward from the arrival time of the vehicle; the database configured to store the stabilization time based on an operation history of the air conditioner and to provide the stabilization time to derive the operation 


A system for controlling a plurality of air conditioners of a painting process line including an air conditioning equipment having the plurality of air conditioners, spray booth, and exhaust equipment that are divided into a plurality of zones, the system comprising: 

an outdoor air measuring device configured to measure temperature and humidity of outdoor air flowing into the plurality of air conditioners; 

an indoor air measuring device configured to measure temperature and humidity inside each of the zones of the spray booth; the plurality of air conditioners including controllers, wherein each of plurality of air conditioners is disposed in each of the zones of the air conditioning equipment and configured to supply heated air according to temperature and humidity stabilization conditions required for a painting process of each of the zones of the spray booth; a plurality of air conditioning controllers connected to the plurality of air conditioners and configured to transmit operation information related to the plurality of air conditioners including the temperatures and humidities measured by the outdoor air measuring device and the indoor air measuring device and to operate the plurality of air conditioners when a control value is received; 

and a server connected to the plurality of air conditioning controllers and configured to learn operation information history of the plurality of air conditioners collected through the air conditioning controllers to accumulate the learned data in a database and to extract the control value for each of the controllers of the plurality of air conditioners according to an initial operation condition of the plurality of air conditioners from the learned data in the database to control each of the controllers of the plurality of air conditioners for a predetermined time period based on the extracted data.

4. configured to derive a stabilization time required for temperature and humidity of each of the zones of the spray booth to reach values of the temperature and humidity stabilization conditions based on the temperature and the humidity of an outdoor air referring to the database and to determine an operation prediction time of the plurality of air conditioners by determining the stabilization time backward from a time when a vehicle arrives at each of the zones of the spray booth; 

4. wherein the server includes: a communicator connected to the plurality of air conditioning controllers to collect the operation information related to the plurality of air conditioners…stabilizing the temperature and humidity inside the spray booth based on the operation information related to the plurality of air conditioners collected from the plurality of air conditioning controllers disposed in each of the zones


The system of claim 1, wherein the plurality of air conditioning controllers is configured to check when temperature and humidity inside each of the zones of the spray booth reaches the temperature and humidity stabilization conditions and to measure a time taken to reach the temperature and humidity stabilization conditions from an initial operation time of the D82/ 36873379.125plurality of air conditioners to transmit the measured time to the server.


The system of claim 2, wherein the temperature stabilization condition includes a predetermined allowable temperature based on stabilization temperature and humidity stabilization condition includes a predetermined allowable humidity based on stabilization humidity.



The system of claim 1, wherein the server includes: a communicator connected to the plurality of air conditioning controllers to collect the operation information related to the plurality of air conditioners; a data manager configured to learn the control value for stabilizing the temperature and humidity inside the spray booth based on the operation information related to the plurality of air conditioners collected from the plurality of air conditioning controllers disposed in each of the zones at an initial operation of the plurality of air conditioners to update the learned value in the database; an operation time predictor configured to derive a stabilization time required for temperature and humidity of each of the zones of the spray booth to reach values of the temperature and humidity stabilization conditions based on the temperature and the humidity of an outdoor air referring to the database and to determine an operation prediction time of the plurality of air conditioners by determining the stabilization time backward from a time when a vehicle arrives at each of the zones of the spray booth; the database configured to store the control value of each of the controllers of the plurality of air conditioners corresponding to the stabilization time according to the operation information history of the plurality of air conditioners in a learning table of the database; and a controller configured to interlock with the plurality of air conditioning controllers disposed in each of the zones of the painting process line to control an operation time of the plurality of air conditioners when a production line of the vehicle is operated and the initial operation condition of the plurality of air conditioners.




5. The system of claim 4, wherein the data manager is configured to update the database by matching a control value of a burner controller, a washer controller, a reheater controller, a steam controller, or a supply fan controller of the air conditioner with the stabilization time based on the temperature and the humidity of the outdoor air collected at every initial operation time of the air conditioner for each of the zones.



7. The system of claim 5, wherein the operation time predictor is configured to derive the stabilization time for each of the zones of the spray booth based on the temperature and the humidity of the outdoor air referring to a table of the database


8. The system of claim 4, wherein the operation time predictor is configured to search the stabilization time stored in the database based on the temperature and the humidity of the outdoor air and the stabilization condition values from the air conditioning controller installed in each of the zones and configured to search a plurality of data of a first candidate data that are equal to the temperature and the humidity value of the outdoor air or have a minimum difference between the first candidate data and the temperature and the humidity of the outdoor air in the data retrieved in the database.

16655692
The system of claim 4, wherein the controllers of the plurality of air conditioners are a burner controller, a washer controller, a reheater controller, a steam controller, and a supply fan controller, D62/ 36873379.126and wherein the data manager is configured to update the learning table of the database by matching the control value of each of control values of the burner controller, the washer controller, the reheater controller, the steam controller, and the supply fan controller of the plurality of air conditioners that generates stabilization condition values with the stabilization time based on the temperature and the humidity of the outdoor air collected by the plurality of air conditioning controllers at every initial operation time of the plurality of air conditioners for each of the zones.

4. an operation time predictor configured to derive a stabilization time required for temperature and humidity of each of the zones of the spray booth to reach values of the temperature and humidity stabilization conditions based on the temperature and the humidity of an outdoor air referring to the database



7. The system of claim 4, wherein the controller of the server is configured to search the operation information related to the plurality of air conditioners equal to current temperature and humidity of the outdoor air in the learning table of the database to detect the control value of each of the controllers of the plurality of air conditioners matched with the stabilization time for an initial operation control for the plurality of air conditioners when the plurality of air conditioners are operated.
8. The system of claim 7, wherein the controller of the server is configured to detect a plurality of data of a first candidate data that are equal to the temperature and the humidity value of the outdoor air or have a minimum difference between the first candidate data and the temperature and the humidity of the outdoor air in the learning table of the database 







Instant application: 16572125
9. The system of claim 8, wherein the operation time predictor is configured to extract, in the first candidate data, a plurality of data of a second candidate data that are equal to the stabilization condition values or have a minimum difference between the second candidate data and the stabilization condition values.

16. A method for controlling an operation time of an air conditioner by a server of a system for controlling the air conditioner that is disposed in each of zones of a painting process line, comprising: collecting, by the server, operation information of the air conditioner including temperature and humidity measurement values of outdoor air flowing into the air conditioner, temperature and humidity of indoor air inside each of zones of a spray booth included in the painting process line… to store the collected values in a database;


16. Temperature and humidity stabilization condition values for each of the zones of the spray booth, and an operation state of the air conditioner from an air conditioning controller for each of the zones of the painting process line.


16. searching, by the server, a stabilization time based on an operation history of the air 22Attorney Docket No. 048299-998001US (Patent) conditioner of the operation information of the air conditioner equal to current operation information of the air conditioner in the database in which the stabilization 

16. detecting, by the server, operation of a production line of a vehicle to calculate a time when the vehicle arrives at each of the zones of the spray booth when the production line is operated; and applying, by the server, an operation command for the air conditioner to the air conditioning controller at an operation prediction time of the air conditioner derived by calculating the stabilization time backward from the time when the vehicle arrives at each of the zones of the spray booth.

8. to detect in the first candidate data a plurality of data of a second candidate data that are equal to the control value of each of the controllers of the plurality of air conditioners or have a minimum difference between the second candidate data and the control value of each of the controllers of the plurality of air conditioners. 


12. A method of controlling an the plurality of air conditioners by a server of a system for controlling the plurality of air conditioners which is disposed in each of zones of a painting process line including a spray booth, the method comprising: a) storing, by the server, operation time information related to the plurality of air conditioners collected from an air conditioning controller that is configured to control the plurality of air conditioners and is disposed in each of the zones of the painting process line in a temporary table of a database when operation of the plurality of air conditioners is DB2/ 36873379.128started…operation information history of the plurality of air conditioners is stored

1. Temperature and humidity stabilization conditions required for a painting process of each of the zones of the spray booth;

4. collect the operation information related to the plurality of air conditioners… control value of each of the controllers of the plurality of air conditioners corresponding to the stabilization time according to the operation information history of the plurality of air conditioners

7. wherein the controller of the server is configured to search the operation information related to the plurality of air conditioners equal to current temperature and humidity of the outdoor air in the learning table of the database to detect the control value of each of the controllers of the plurality of air conditioners matched with the stabilization time for an initial operation control for the plurality of air conditioners when the plurality of air conditioners are operated.


20. The method of claim 18, further including: before step a), monitoring, by the server, when a production line of a vehicle is operated and current temperature and humidity measurement values of the outdoor air; determining, by the server, a time when the vehicle arrives at an entrance of the spray booth  vehicle; and applying, by the server, an operation command to the plurality of air conditioning controllers of each of the zones to start operation of the plurality of air conditioners when a current time reaches the operation prediction time.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the
generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a “communicator” in claim 4, a “data manager” in claim 4,5, and 6 “outdoor/indoor air measuring device” in claim 1, and “operation time predictor” in claim 4, 7, 8, 9, 10, 11, and 13.
The specification provides proper structure for the listed elements: communicator, data manager, and operation time predictor. Proper structure for the elements may be provided as (page 11, lines 2-3) the server 15 may include a communicator 151, a data manger 152, and operation time predictor 153. A 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the 

Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, is rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya (US20130171920A1) in further view of Kolavennu (US20130297078A1), and Drew (US20140277762A1).

Regarding claim 1, Bhattacharya teaches a system for controlling an air conditioner of a painting process line (Bhattacharya, [0005] In a spray booth for painting, for example, vehicle bodies that are continuously conveyed on a conveyor) including an air conditioning equipment (Bhattacharya [0025] Fig. 1, conditioning area 12), a spray booth (Bhattacharya [0025] Fig. 1 a booth area 14), and an exhaust equipment (Bhattacharya [0025] Fig. 2 an intake hygrometer 22, a first set offilters 24, a preheater 26, a cooling coil 28, a humidifier 30, a reheater 32, and an intake fan 34. 0026)) that are divided into a plurality of zones (Bhattacharya [0025] The booth area 14 is divided into an upper plenum 36, a lower plenum 38, a spray area 40, and a lower area 42), comprising: an outdoor air measuring device configured to measure temperature and humidity of outdoor air flowing into the air conditioner (Bhattacharya [0028] Fig. 2, the intake temperature sensor 20, the intake hygrometer 22); an indoor air measuring device configured to measure temperature and humidity inside … the zones of the spray booth (Bhattacharya [0028] the booth temperature sensor 52, the booth hygrometer 54); and configured to supply heated air based on temperature and humidity stabilization conditions required for a painting process of each of the zones of the spray booth (Bhattacharya [0047] the traditional set point, the window of acceptable conditions is provided by the paint supplier, the traditional set point of  an air conditioning controller (Bhattacharya Fig. 2 controller 16) and the indoor air measuring device , temperature and humidity stabilization condition values for each of the zones of the spray booth (Bhattacharya [0042] The booth temperature sensor 52 and the booth hygrometer 54, which are located in the upper plenum 36 of the booth 14, sense the booth dry-bulb air temperature and absolute/relative humidity, respectively, and communicate the booth dry-bulb air temperature and absolute/relative humidity to the controller 16), and an operation state of the air conditioner and to operate the air conditioner when an operation command for the air conditioner is received (Bhattacharya [0055] fed forward to the controller 16 for appropriate control of the conditioning system 10.); and configured to supply heated air based on temperature and humidity stabilization (Bhattacharya [0047] present invention instructs the conditioning system 10 to adjust the exterior air to the variable set point.)… of each of the zones of the spray booth (Bhattacharya [0047] the traditional set point, the window of acceptable conditions is provided by the paint supplier, the traditional set point of about 22.8° C. and 65% RH).

Bhattacharya does not teach the air conditioner installed in each of the zones of the air conditioning equipment… an air conditioning controller configured to transmit operation information of the air conditioner including temperatures and humidities measured by the outdoor air measuring device and a server configured to extract a stabilization time of the operation information of the air conditioner equal to current operation information of the air conditioner in a database in which the stabilization time required for temperature …to reach the temperature … stabilization condition values is stored and configured to apply the operation command at an operation schedule time of the air conditioner derived by calculating the stabilization time backward from a time when a vehicle.
Kolavennu teaches the air conditioner installed in each of the zones of the air conditioning equipment (Kolavennu [0023] an HVAC component 6 (e.g. air conditioning unit), [0022] the HVAC controller(s) 18 may be configured to control the comfort level in the structure or building 2 by activating and deactivating the HVAC component(s) 6 in a controlled manner, [0022] the HVAC controller(s) 18 may be a Zone controller, or may include multiple Zone controllers each monitoring and/or controlling the comfort level within a particular Zone).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bhattacharya’s teaching of a conditioning system with Kolavennu’s teaching of having an air conditioner installed in each of the zones of the conditioning system, as above cited. The combined teaching provides an expected result having a multi-zone air conditioning system, likewise, it would have been obvious to execute the system of Bhattacharya multiple times in order to control different painting areas or zones simultaneously. Therefore, one of ordinary skill in the art would be motivated to maintain the consistency of the temperature and humidity levels during the painting process.
The combination of Bhattacharya and Kolavennu do not teach an air conditioning controller configured to transmit operation information of the air conditioner including temperatures and humidities measured by the outdoor air measuring device a server configured to extract a stabilization time of the operation information of the air conditioner equal to current operation information of the air conditioner in a database in which the stabilization time required for temperature …to reach the temperature … stabilization condition values is stored and configured to apply the operation command at an operation schedule time of the air conditioner derived by calculating the stabilization time backward from a time when a vehicle arrives at each of the zones of the spray booth due to operation of a production line of the vehicle.
Drew teaches an air conditioning controller configured to transmit operation information of the air conditioner including temperatures … measured by the outdoor air measuring device (Drew, thermostat as controller, [0029] the system 20 communicates with the thermostat 24 to obtain data for use in predicting how long it would take for temperature in the structure 28 to reach a target set point, [0047] run times for climate control equipment in the user's home, as determined by the system 100, e.g., via the network 36 from the thermostat 24.) and a server configured to extract (Drew, [0026] The server 40 may be included, e.g., in a "cloud' server site in which various analyses may be performed to provide real-time energy management services) a stabilization time of the operation information of the air conditioner equal to current operation information of the air conditioner in a database in which the stabilization time required for temperature …to reach the temperature ([0029] the system 20 communicates with the thermostat 24 to obtain data for use in predicting how long it would take for temperature in the structure 28 to reach a target set point (e.g., to recover a comfort set point)) … stabilization condition values is stored (Drew, Fig. 6) and configured to apply the operation command at an operation schedule time of the air conditioner derived by calculating the stabilization time backward from a time when a vehicle arrives at each of the zones…, [0007] system is connected with a thermostat of the structure to control a set point of the thermostat based on the geographic location, [0022] vehicle as user,  a control algorithm for determining, e.g., a time duration and number of degrees for a period of temperature setback in a structure is dynamically adaptable based, e.g., on outdoor temperature, the structure's thermal profile, and the closest users geographic location relative to the structure). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bhattacharya’s and Kolavennu’s teaching of a conditioning system with air conditioners installed in each zone with Drew’s teaching of a control set point based on geographic location with a target time for the desired temperature based on arrival, as above cited. The combined teaching provides an expected result of the ability to control temperature of an air conditioning unit based on the time to reach the set temperature and arrival. Therefore, one of ordinary skill in the art would be motivated to save energy as shown by Drew [0042] energy savings may be determined…for a user’s home by determining how far to set back a thermostat when the home is unoccupied, and when to start temperature recovery. 

Claims 2, and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya (US20130171920A1) in further view of Kolavennu (US20130297078A1), Drew, and Kwa (US20160377305A1).

Bhattacharya, Kolavennu, and Drew teach, the system of claim 1,
Drew further teaches to measure a time taken to reach the temperature … stabilization conditions from an initial operation time of the air 19Attorney Docket No. 048299-998001US (Patent) conditioner (Drew, Fig. 3 arrival time as time taken [0056] When geographic location(s), e.g., of occupant (s) of a home can be determined more or less at any time, a temperature setting in the home can be changed to recover from a setback period before the occupant(s) arrive home.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bhattacharya’s, Kolavennu’s, and Drew’s  teaching of the system of claim 1 with Drew’s further teaching of measuring a time taken to reach the temperature, as above cited. The combined teaching provides an expected result of the ability to measure the time taken to reach the stabilization conditions in a system for controlling an air conditioner. Therefore, one of ordinary skill in the art would be motivated to have more input data to more accurately set the stabilization time.

Kolavennu further teaches transmit the measured time to the server ([0031] The HVAC controller 18 may be configured to upload selected data via the second network 58 to the external web service where it may be collected and stored on the external web server 92.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bhattacharya’s, , and Drew’s teaching of measuring a time taken to reach the temperature stabilization with Kolavennu’s further teaching of a transmitting the measure time to the server, as above cited. The combined teaching provides an expected result of transmitting the measured data to a server. Therefore, one of ordinary skill in the art would be motivated so that the server can use the measured data to more accurately calculate the stabilization time, to minimize the amount of energy being used.
The combination of Bhattacharya, Kolavennu, and Drew do not teach wherein the air conditioning controller is configured to check whether temperature and humidity inside each of the zones of the spray booth reaches the temperature and humidity stabilization conditions. 
Kwa teaches wherein the air conditioning controller is configured to check whether temperature and humidity inside each of the zones of the spray booth reaches the temperature and humidity stabilization conditions ([0042] The HVAC check 160 begins at step 162 and checks to see if the temperature in every space/room is in range of temperature and humidity set point).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bhattacharya’s, Kolavennu’s, and Drew’s  teaching of the system of claim 1 with Kwa’s teaching of checking whether the temperature and humidity inside each of the zones reach the stabilization conditions, as above cited. The combined teaching provides an expected result of a verification step in checking if the temperature and humidity have reached the set point. Therefore, one of ordinary skill in the art would be motivated to ensure the preconditions are met to efficiently operate the HVAC.

Regarding claim 3, the combination of Bhattacharya, Kolavennu, and Drew teach the system of claim 2, wherein stabilization temperature of the stabilization conditions has a predetermined allowable temperature based on the stabilization temperature and stabilization humidity of the stabilization conditions has a predetermined allowable humidity based on the stabilization humidity (Bhattacharya [0047] the traditional set point, the window of acceptable conditions is provided by the paint supplier, the traditional set point of about 22.8° C. and 65% RH, of +2.8° C. and +5% RH,).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya (US20130171920A1) in further view of Kolavennu (US20130297078A1), Drew (US20140277762A1), and Yasuhiro (JP4703736B2).

Regarding claim 16, a method for controlling … an air conditioner (Bhattacharya, [0009] control of the conditioning system )…the air conditioner that is disposed in each of zones of a painting process line (Bhattacharya, [0005] In a spray booth for painting, for example, vehicle bodies that are continuously conveyed on a conveyor), comprising: collecting, …operation information of the air conditioner including temperature and humidity measurement values of outdoor air flowing into the air conditioner (Bhattacharya, [0030] The intake temperature sensor 20 measures the temperature of the exterior air as the exterior air enters the inlet 18 and this information is sent to the controller 16), temperature and humidity of indoor air inside each of zones of a spray booth included in the painting process line, temperature and humidity stabilization condition values for… the zones of the spray booth (Bhattacharya [0042] The booth temperature sensor 52 and the booth hygrometer 54, which are located in the upper plenum 36 of the booth 14, sense the booth dry-bulb air temperature and absolute/relative humidity, respectively, and communicate the booth dry-bulb air temperature and absolute/relative humidity to the controller 16) and an operation state of the air conditioner from an air conditioning controller for ... of the painting process line to store the collected values in a database (Bhattacharya, [0009] A set point of a specific dry-bulb temperature and relative humidity can be located on a psychrometric chart. The psychrometric chart is a graph of the physical properties of the air at a constant pressure. The psychrometric chart relates various properties of the air, Such as dry-bulb temperature, wet-bulb temperature, dew point temperature, relative humidity, humidity ratio, specific enthalpy, and specific Volume).
Bhattacharya does not teach …collecting, by the server… each of the zones… a method for controlling an operation time of an air conditioner by a server of a system for controlling…a stabilization time … of the operation information of the air conditioner… equal to current operation information of the air conditioner in the database in which the stabilization time required for temperature …to reach the temperature … stabilization condition values is stored… detecting, by the server, operation of a production line of a vehicle to calculate a time when the vehicle arrives at… the zones of the spray booth when the production line is operated… and applying, by the server, an operation command for the air conditioner to the air conditioning controller at an operation prediction time of the air conditioner derived by calculating the stabilization time backward from the time when the vehicle arrives at each of the zones of the spray booth.
Kolavennu teaches …collecting, by the server…([0031] The HVAC controller 18 may be configured to upload selected data via the second network58 to the external web service where it may be collected and stored on the external web server 92) …each of the zones ( Kolavennu [0023] an HVAC component 6 (e.g. air conditioning unit), [0022] the HVAC controller(s) 18 may be configured to control the comfort level in the structure or building 2 by activating and deactivating the HVAC component(s) 6 in a controlled manner, [0022] the HVAC controller(s) 18 may be a Zone controller, or may include multiple Zone controllers each monitoring and/or controlling the comfort level within a particular Zone).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bhattacharya’s teaching of a conditioning system with Kolavennu’s teaching of having an air conditioner installed in each of the zones of the conditioning system, as above cited. The combined teaching provides an expected result having a multi-zone air conditioning system, likewise, it would have been obvious to execute the system of Bhattacharya multiple times in order to control different painting areas or zones simultaneously. Therefore, one of ordinary skill in the art would be motivated to maintain the consistency of the temperature and humidity levels during the painting process.
The combination of Bhattacharya and Kolavennu’s does not teach a method for controlling an operation time of an air conditioner by a server of a system for controlling…a stabilization time … of the operation information of the air conditioner… equal to current operation information of the air conditioner in the database in which the stabilization time required for temperature …to reach the temperature … stabilization condition values is stored… detecting, by the server, operation of a production line of a vehicle to calculate a time when the vehicle arrives at… the zones of the spray booth when the production line is operated… and applying, by the server, an operation command for the air conditioner to the air conditioning controller at an operation prediction time of the air conditioner derived by calculating the stabilization time backward from the time when the vehicle arrives at each of the zones of the spray booth.
Drew teaches a method for controlling an operation time of an air conditioner by a server of a system for controlling, (Drew [0022] , a control algorithm for determining, e.g., a time duration and number of degrees for a period of temperature setback) , (Drew, [0026] The server 40 may be included, e.g., in a "cloud' server site in which various analyses may be performed to provide real-time energy management services), a stabilization time … of the operation information of the air conditioner (Drew, Fig. 6; [0038] historical visits may be recorded and updated to determine an appropriate setback temperature for the next user visit to the destination) equal to current operation information of the air conditioner in the database in which the stabilization time required for temperature …to reach the temperature … stabilization condition values is stored (Drew, Fig. 6); detecting, by the server, operation of a production line of a vehicle to calculate a time when the vehicle arrives at… the zones of the spray booth when the production line is operated  the system 20 communicates with the thermostat 24 to obtain data for use in predicting how long it would take for temperature in the structure 28 to reach a target set point (e.g., to recover a comfort set point); and applying, by the server, an operation command for the air conditioner to the air conditioning controller at an operation prediction time of the air conditioner derived by calculating the stabilization time backward from the time when the vehicle arrives at each of the zones of the spray booth ([0007] system is connected with a thermostat of the structure to control a set point of the thermostat based on the geographic location, [0022] vehicle as user,  a control algorithm for determining, e.g., a time duration and number of degrees for a period of temperature setback in a structure is dynamically adaptable based, e.g., on outdoor temperature, the structure's thermal profile, and the closest users geographic location relative to the structure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bhattacharya’s and Kolavennu’s teaching of a conditioning system with air conditioners installed in each zone with Drew’s teaching of a control set point based on geographic location with a target time for the desired temperature based on arrival, as above cited. The combined teaching provides an expected result of the ability to control temperature of an air conditioning unit based on the time to reach the set temperature and arrival. Therefore, one of ordinary skill in the art would be motivated to save energy as shown by Drew [0042] energy savings may be determined…for a user’s home by determining how far to set back a thermostat when the home is unoccupied, and when to start temperature recovery. 
Bhattacharya, Kolavennu, and Drew do not teach searching, by the server… based on an operation history of the air 22Attorney Docket No. 048299-998001US (Patent)conditioner.
Yasuhiro teaches searching, by the server… based on an operation history of the air 22Attorney Docket No. 048299-998001US (Patent)conditioner  (Yasuhiro, page 3 line 45, the system of the present embodiment is applied to a home server, page 4 lines 3-4 adjustment history database (hereinafter sometimes simply referred to as database), page4 line 10 searches the database 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bhattacharya’s, Kolavennu’s, Drew’s teaching of a conditioning system that uses stabilization time of the temperature and humidity with Yasuhiro’s teaching of searching by the server based on operation history. The combined teaching provides an expected result of pulling data from a history for optimization of a system. Therefore, one of ordinary skill in the art would be motivated to pull the necessary history data in order to optimize the stabilization time and reduce the energy cost.
Allowable Subject Matter
Claims 4-15 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 5347463 (Nakamura) teaches tracking of a part as it goes through the system and control of the temperature of a desired color of paint which is begun some minutes before the arrival of a body, and the approximate number of minutes from the beginning of the control unit the desired paint temperature is measure in advance.
US20070093193 (Cook) teaches a painting application booth, and controlling the temperature and humidity

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE T FOLLANSBEE whose telephone number is (571)272-0634.  The examiner can normally be reached on Monday - Friday 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar, Perez-Velez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YTF/
Examiner, Art Unit 2117
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117